Citation Nr: 0904898	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed.

2.  The Veteran has a current diagnosis of diabetes mellitus.

3.  Diabetes mellitus did not manifest during service or 
within one year of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2003 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim.  This letter 
also explained that entitlement to service connection on a 
presumptive basis requires evidence of service in Vietnam and 
stated that the RO would request verification of any Vietnam 
service through the National Personnel Records Center (NPRC).  
The Veteran was informed what evidence VA would obtain on his 
behalf and what evidence VA would assist him in obtaining. 

The Board notes that the Veteran was not provided with notice 
of the information and evidence necessary to establish a 
disability rating and effective date as required by Dingess.  
However, because the Board's decision below denies the 
Veteran's service connection claim, no disability rating or 
effective date will be assigned for the claimed disability.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable attempts to assist the Veteran in the 
development of this claim.  The service medical records, 
service personnel records and relevant post-service medical 
records have been obtained and associated with the claim 
file.  The RO also sought to verify whether the Veteran had 
service in Vietnam or travel to Vietnam as part of his 
service duties.  The veteran has not identified any 
additional evidence that is relevant to this claim.  
It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court held that, in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, a VA examination 
is not required.  There is no evidence that indicates that 
diabetes mellitus manifested during an applicable presumptive 
period or may otherwise be associated with service.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claim

A.  Applicable Legal Criteria

The Veteran seeks service connection for diabetes mellitus.  
He alleges that this condition is related to exposure to 
herbicides during service in Vietnam.   

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including diabetes, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 
The veteran's claim is based on the theory that he was 
exposed to herbicide agents while service in Vietnam.  Under 
38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval or air service and has a disease that is 
listed in § 3.309(e), such disease shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease in service, 
provided that the rebuttable presumptions of § 3.307(d) are 
also satisfied.  The diseases associated with herbicide 
exposure include diabetes mellitus.
Applicable regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").  38 C.F.R. 
§ 3.307(a)(6)(iii)
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).
In Haas v. Peake, 525 F.3d 1168 (2008), the United States 
Court of Appeals for the Federal Circuit held that § 
3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a servicemember had actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Discussion
As noted previously, the Veteran had active service from 
December 1959 to December 1985.  There is no evidence that 
diabetes mellitus manifested during service or within one 
year of separation.  A post-service diagnosis of diabetes 
mellitus is first shown in 2000.  

The Veteran claims that service connection for diabetes 
mellitus is warranted on a presumptive basis.  He  states 
that he was stationed in Vietnam during service and that his 
service involved undocumented  "spur of the moment" travel 
to Vietnam that would not be noted in official records.  

Over the course of this appeal, the Veteran has given several 
different time periods during which he claims to have been in 
Vietnam. 

In his claim received in February 2003, the Veteran reported 
that he served three tours in Vietnam but did not specify the 
dates.  
In an April 2003 statement, the Veteran claimed that he was 
stationed at DaNang Air Force Base from December 1972 to 
April 1973.

In a July 2003 statement, the Veteran reported that he was 
stationed at DaNang Air Force Base from December 1974 to 
April 1975.  

In a December 2004 statement, the Veteran reported that he 
was assigned to DaNang Air Force Base from December 1972 to 
March of 1973 and claimed to have been present when the base 
came under missile attack.  The veteran also submitted  
photographs of DaNang Air Force Base.  

The Board has considered all of the Veteran's statements 
regarding his alleged service in Vietnam.  The Board finds 
that the evidence does not support the Veteran's report of 
service in Vietnam during the Vietnam era.  Personnel records 
indicate that the Veteran was stationed at Udorn Air Force 
Base, Thailand from September 1972 to December 1973 and at 
Kicheloe Air Force Base, Michigan in December 1974.  The NPRC 
found that the Veteran's service record did not contain any 
documents reflecting travel to Vietnam during his enlistment.  
The Court has held that findings by the United States service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In finding that the Veteran did not have service in the 
Republic of Vietnam, the Board acknowledges that the Veteran 
received military decorations, including the Vietnam Service 
Medal, the Republic of Vietnam Gallantry Cross with Palm and 
the Republic of Vietnam Campaign Medal.  However, the Board 
observes that the Vietnam Service Medal is awarded to all 
members of the Armed Forces of the United States serving at 
any time between July 4, 1965 and March 28, 1973 in Thailand, 
Laos, or Cambodia or the airspaces thereover in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, 6.5 (Department of Defense Manual 
1348.33-M, September 1996).  The Republic of Vietnam Campaign 
Medal is awarded to those personnel who (1) served in the 
Republic of Vietnam for 6 months during a specified period; 
or, (2) served outside the geographical limits of the 
Republic of Vietnam but contributed direct combat support to 
the Republic of Vietnam and Armed Forces for 6 months; or, 
(3) served in the Republic of Vietnam or outside its 
geographical limits for less than 6 months but were wounded, 
captured or killed.  Id. at 7.5.  The Republic of Vietnam 
Cross of Gallantry with palm is a unit citation, not an 
individual one, awarded by the Republic of Vietnam to every 
American and every soldier of all nations allied with the 
U.S. in Vietnam, as well as certain other units, in Southeast 
Asia during the Vietnam War, including units subordinate to 
U.S. Army and military assistance commands.  While these 
medals were awarded to service members who served in Vietnam, 
they were also awarded to service members who were never in 
Vietnam, but who served, for example, in Thailand.  
Therefore, the receipt of these medals is not necessarily 
verification of service in the Republic of Vietnam.

Based on the foregoing, the Veteran is not shown to have 
served in the Republic of Vietnam, and thus the presumption 
for herbicides is not applicable in this case.  As the 
evidence is not in relative equipoise, the Veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the Veteran's claim for 
service connection, it must be denied.


ORDER


Service connection for diabetes mellitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


